Exhibit 10.39


Certain confidential information contained in this document, marked by brackets
[***], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

[ex10390.gif]
 
ADDENDUM “B”
 
TO MASTER SERVICES AGREEMENT
 
This agreement between Ness USA, Inc. (f/k/a Ness Global Services, Inc.) (“NESS
USA”), a Pennsylvania Corporation, Ness Technologies India Ltd. (“NESS INDIA”),
an Indian Company and Ness Technologies, Inc., a Delaware Corporation
(collectively “Supplier”) and Chordiant Software, Inc., a Delaware Corporation,
is an Addendum (the “Addendum”) to the Master Services Agreement executed on
December 15, 2003 (the “Agreement”) between Supplier and Chordiant and is
effective as of January 1, 2008.
 
WHEREAS, the parties hereto wish to modify certain terms of the Agreement and to
memorialize additional terms, as more fully set forth below;
 
Accordingly, in consideration of the promises and covenants set forth below, the
parties agree as follows, intending to be legally bound:
 
1.
Rate Increase.  The EDC billing rate stated in Section 1.3(a) of Attachment 4-A,
Service Fees and Expenses, of Exhibit 4 of the Agreement will be revised to
[*****] per Compensable person per month.  This rate will apply retroactively
from January 1, 2006 and the Jan-Feb invoices will be adjusted accordingly.

 
2.
Employee Bonus.  The [****] per person bonus as stated in Section 17.9 of the
Agreement has been incorporated into the above rate and shall no longer apply
retroactively as of January 1, 2006.  Subsequently, all EDC employee bonuses
shall be given in accordance Supplier HR policies.  The Chordiant managers shall
continue to provide inputs towards the distribution of the bonuses to the EDC
employees.

 
3.
Hardware.  Subsequent to the effective date of this Addendum, Supplier shall
provide laptops to all new EDC employees of team lead or higher levels in lieu
of standard desktops stated in Exhibit 8 of the Agreement.  The base
configuration for all computers supplied pursuant to this Addendum to EDC
personnel by NESS shall be at least 2 GB of memory and an 80 GB hard
drive.  Furthermore, Supplier shall no longer be contractually obligated to
provide servers associated with each increase of 25 EDC employees as outlined In
Item 3 of Attachment 8-A of Exhibit 8 of the Agreement.

 
4.
Vacation Policy.  Effective retroactive from March 1, 2006, EDC employees shall
accrue vacation time at a rate of 1.34 days per month in which they provide
billable services to the Chordiant EDC. Supplier shall bill Chordiant for any
accrued vacation days utilized by any EDC employee; provided however, Chordiant
shall not be charged for any used but not accrued vacation time utilized by any
EDC employee. Furthermore, EDC employees shall not carry forward any accrued but
unused vacation time to the following calendar year.

 
5.
Conflict with Agreement.  If any terms of this Addendum conflict with Agreement
or any Exhibits attached thereto, the terms of this Addendum shall control.

 
IN WITNESS WHEREOF, the parties have executed this Addendum, intending to be
legally bound, as of the day and year written above.
 


Accepted by:
 
 
Accepted by:
 
/s/ Rocco E. Cozza
 
 
/s/ James D. St. Jean
Name:Rocco E. Cozza
Title:Corporate Counsel
 
Name:James D. St. Jean
Title:VP Engineering
 
Date:
 
 
3-28-06
 
 
 
Date:
 
 
March 28, 2006
 
For:   Ness USA, Inc.
Ness Technologies, India Ltd.
Ness Technologies, Inc.
 
 
For:Chordiant Software Inc.
 
 



 
Certain confidential information contained in this document, marked by brackets
[***], has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.
 

 
 
 

--------------------------------------------------------------------------------

 
